         Case: 3:20-cv-00861-jdp Document #: 6 Filed: 10/15/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 NICHOLAS BENNETT,

                              Plaintiff,
                                                                   OPINION and ORDER
        v.
                                                                        20-cv-861-jdp
 DR. KIM and DR. SYED,

                              Defendants.


       Plaintiff Nicholas Bennett, appearing pro se, is a prisoner at the Dane County Jail.

Bennett alleges that jail medical staff delayed in giving him medical treatment after two

separate incidents in which he slipped on the floor and fell. He seeks leave to proceed in forma

pauperis with his case, and he has made an initial partial payment of the filing fee as previously

directed by the court.

       The next step is for me to screen Bennett’s complaint and dismiss any portion that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law cannot be sued for money damages. 28 U.S.C.

§§ 1915 and 1915A. In doing so, I must accept his allegations as true, see Bonte v. U.S Bank,

N.A., 624 F.3d 461, 463 (7th Cir. 2010), and construe the complaint generously, holding it to

a less stringent standard than formal pleadings drafted by lawyers. Arnett v. Webster, 658 F.3d

742, 751 (7th Cir. 2011).

       Bennett alleges that he slipped and fell twice in early July 2020, injuring his ankle, but

he didn’t get pain medication or ice until a day after his second fall, he didn’t receive an x-ray

until about a week after the second fall, and he didn’t receive a brace until about three weeks

after the second fall. Even then, the brace was too small and the brace was replaced twice over
         Case: 3:20-cv-00861-jdp Document #: 6 Filed: 10/15/20 Page 2 of 4




the next few days. A nurse told him that defendant Syed “lied getting a brace and said he would

get him one just to shut up.” Dkt. 1, at 2. Bennett says that his ankle still hurts because of the

delays in treatment.

       It’s unclear precisely what constitutional standard Bennett’s claims fall under. Under

the Eighth Amendment, a convicted prisoner generally needs to show that the defendant

intentionally harmed him or acted with deliberate indifference toward a risk of harm to him.

But Bennett is being held in jail; pretrial detainees (who are not convicted prisoners) need not

prove the defendant’s subjective state of mind to prove a claim under the Fourteenth

Amendment; they need show only that the defendant’s actions were “objectively

unreasonable.” Kingsley v. Hendrickson, 576 U.S. 389, 396–400 (2015) (discussing an excessive

force claim); Miranda v. Cty. of Lake, 900 F.3d 335, 352 (7th Cir. 2018) (expanding Kingsley’s

rationale to medical care claims). Bennett’s allegations that jail officials delayed his care could

support claims under either standard.

       But I will dismiss Bennett’s complaint because he does not explain what either of the

two named defendants—Dr. Kim and Dr. Syed—have done to violate his rights, so his

complaint does not comply with the Federal Rules of Civil Procedure. Federal Rule of Civil

Procedure 8(a)(2) requires a complaint to include “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Under Rule 8(d), “each allegation must be simple,

concise, and direct.” The primary purpose of these rules is fair notice. A complaint “must be

presented with intelligibility sufficient for a court or opposing party to understand whether a

valid claim is alleged and if so what it is.” Vicom, Inc. v. Harbridge Merchant Serv’s, Inc., 20 F.3d

771, 775 (7th Cir. 1994).




                                                 2
         Case: 3:20-cv-00861-jdp Document #: 6 Filed: 10/15/20 Page 3 of 4




       To state a claim for a violation of his constitutional rights, Bennett needs to explain

how each named defendant was personally involved in violating his rights. See 42 U.S.C.

§ 1983 (plaintiff may bring lawsuit against “every person” who violated his rights). Estate of

Perry v. Wenzel, 872 F.3d 439, 459 (7th Cir. 2017). Bennett doesn’t do that in his complaint:

he doesn’t explain who caused the delay in medication or his x-ray, and his statement about a

nurse telling him that Syed lied about a brace is not clear enough for me to tell what Syed did

to harm Bennett or when Syed harmed him. Bennett names Dr. Kim as a defendant but Kim

is not mentioned in the body of the complaint.

       I will dismiss Bennett’s complaint for violating Rule 8, and I will give him a short time

to file an amended complaint that more clearly explains how defendants harmed him. He

should draft his amended complaint as if he were telling a story to people who know nothing

about the events at issue. In particular, he should explain specifically what Syed or Kim did to

harm him. If other jail officials are responsible for some of the alleged delays, he cannot proceed

with claims against them unless he names them as defendants in his amended complaint. If

Bennett fails to respond to this order by the deadline below, I will dismiss the case for his

failure to state a claim upon which relief may be granted and I will assess him a “strike” under

28 U.S.C. § 1915(g).




                                                3
 Case: 3:20-cv-00861-jdp Document #: 6 Filed: 10/15/20 Page 4 of 4




                                  ORDER

IT IS ORDERED that:

1. Plaintiff Nicholas Bennett’s complaint, Dkt. 1, is DISMISSED for failure to comply
   with Federal Rule of Civil Procedure 8.

2. Plaintiff may have until November 4, 2020, to submit an amended complaint.

Entered October 15, 2020.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      4
